Citation Nr: 1113214	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-24 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right and left knee conditions and declined to reopen the Veteran's service connection claim for a back condition and right and left hip conditions.
 
In February 2007, the Veteran testified before a Decision Review Officer at the RO (DRO hearing) and in April 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; copies of these transcripts are associated with the record.  

In May 2008, the Board reopened the Veteran's claims for entitlement to service connection for back and bilateral hip disabilities, and remanded all issues on appeal for additional development.  The case is again before the Board for further appellate review.





FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran's back disability began during, was otherwise caused by or is etiologically related to his active service.

2.  The competent and credible evidence of record does not show that the Veteran's right hip disability began during, was otherwise caused by or is etiologically related to his active service.

3.  The competent and credible evidence of record does not show that the Veteran's left hip disability began during, was otherwise caused by or is etiologically related to his active service.

4.  The competent and credible evidence of record does not show that the Veteran's right knee disability began during, was otherwise caused by or is etiologically related to his active service.

5.  The competent and credible evidence of record does not show that the Veteran's left knee disability began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   

2.  A right hip disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   

3.  A left hip disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   

4.  A right knee disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   

5.  A left knee disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter sent to the appellant in May 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until February 2008, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  The Board notes that the Veteran submitted several release forms for private physicians who he maintains treated him following service.  Several of these private physicians responded that they no longer had records reflecting treatment for the Veteran.  The RO issued a Formal Finding of Unavailability of records for all of the private providers.  As such, the Board finds that the RO has fulfilled its duty to assist in obtaining medical records.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2008 remand.  In this remand, the Board instructed the RO to contact the NPRC to obtain the Veteran's morning reports, to obtain recent medical records showing treatment for the Veteran's claimed disorder, to obtain the Veteran's Social Security Administration records, and to provide the Veteran with a VA orthopedic examination to determine whether the Veteran's back, bilateral knee or bilateral hip disorders are related to his hard landing from a parachute jump in service.  The RO obtained the Veteran's morning reports, his additional treatment records from the West Palm Beach VA medical center and his Social Security Administration records.  In addition, the Veteran was provided with VA orthopedic examinations in August 2008 and September 2010.  As such, the Board finds that the RO has complied with its instructions in the May 2008 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

At his DRO hearing, the Veteran testified that he believed his back, bilateral hip and bilateral knee disorders were the result of a bad landing from a parachute jump in July 1966.  He indicated that he was put on a profile and was provided with crutches, and that he was still on crutches at the time of his separation examination.  The Veteran indicated that he went to see a doctor in 1971 or 1972, associated with his employer, because he was having back pain while working.  The Veteran indicated that he sought treatment from other private physicians as well, but he could not remember their names.  He stated that he saw them on a one time basis.  He also reported that his 1987 motor vehicle accident had nothing to do with his current disorders.

At his Videoconference hearing, the Veteran again contended that his back, bilateral hip and bilateral knee disabilities are related to a bad landing from a parachute jump in service.  He indicated that he stayed in the barracks for three weeks after the fall, and that when he was discharged, he was on crutches.  He reported that the saw a private physician within one year of leaving service, but that he could not remember whether this treatment took place in Indiana or Michigan, and he could not remember the name of the private physician.  The Veteran also reiterated that his motor vehicle accident, which he described as occurring in 1989, did not have anything to do with his current disorders, even though he dislocated his hip in the accident.

Service treatment records show that the Veteran was treated for a jump injury in January 1966, when he injured his shoulder.  The examination was normal, except for a slight limitation of abduction.  In October 1966, the Veteran sustained a sprained left ankle from a jump injury.  He was provided with crutches and put on a profile for twelve days.  His separation Report of Medical Examination shows that his examination of his lower extremities and spine were normal.  On his Report of Medical History, the Veteran indicated that he did not have any bone, joint or other deformity, no trick or locked knee, and no arthritis or rheumatism.  There were no reports of back, bilateral hip or bilateral knee issues.  

Morning reports from the Veteran's active duty are part of the claims file, but do not reflect any evidence that the Veteran was injured in a parachute accident.

A January 1989 private medical record reflects that the Veteran injured his left knee when he was assaulted by his wife and was unable to walk on his left knee.  He was diagnosed with a sprained left knee.

Post-service private medical records show that the Veteran was in a motor vehicle accident in September 1987.  In this accident, he sustained injuries to his left arm and a fracture dislocation of his left hip, with fracture of the acetabulum.  He was placed in traction.  He was discharged one week later.  Private medical records showing treatment from the time of the accident through April 1989 reflect that the Veteran was treated for his left arm and left hip only.  The April 1989 entry reflects that the Veteran had missed his last appointment, but was returning wishing to be put on disability.

A February 1992 private Psychosocial Assessment shows that, when providing a history of his medical background, the Veteran mentioned that he had suffered many broken bones such as broken ribs and collarbones from motorcycle accidents.  In addition, the Veteran claimed that he had a broken hip and had pins in his hand from surgery there.  He reported that, in 1987 or 1988, he fell asleep while driving and was run over by a "semi" and had many broken bones from this.  He denied any major illnesses and reported that he was not on any medication at that time.

The Veteran was seen in June 1993 at Naples Community Hospital, where he reported that he had injured his right hip in a motor vehicle accident in 1987; however, the records from the accident reflect that he injured his left hip.  An x-ray of his right hip revealed an essentially normal examination of the right hip, with minimal degenerative changes.  The Veteran did not report any complaints regarding his knees or back.

A December 2003 VA medical record shows that the Veteran reports that he had injured his back, knees and hips in service as a result of a hard landing from a parachute jump.  The examiner diagnosed bilateral knee pain, most likely mild to moderate degenerative joint disease and low back pain, likely some degenerative joint disease, probably related to multiple injuries and possible military exposure.

An April 2007 VA examination report shows that the Veteran reported that he injured his back in an in-service parachute jump.  He indicated that he sought treatment for his back in 1967 after leaving service and again in 1968 and 1969.  The examiner noted a December 2003 VA x-ray which revealed minimal lumbar spondylosis and narrowing at L5-S1 interevertebtal disc space which may be due to degenerative disc disease.  The diagnosis was lumbar degenerative joint disease, lumbar degenerative disc disease at L5-S1, and sciatic symptoms in both lower extremities.  The examiner noted that the Veteran's service treatment records did not reflect any treatment for or diagnosis of a back disorder, and that there was no documentation of an ongoing back problem.  The examiner opined that he could not offer an opinion as to the relationship of the Veteran's back disorder to his active duty without resorting to mere speculation.   

With regard to the Veteran's service connection claim for a bilateral knee and hip disorders, the examiner noted that there was no evidence in the Veteran's service treatment records of any knee or hip disorder, and his separation examination revealed normal lower extremities.  The examiner noted that the Veteran had been in a motor vehicle accident in September 1987, in which the Veteran sustained a fracture dislocation of the left hip with fracture of the acetabulum.  The examiner also noted that the Veteran admitted to several motorcycle accidents and broken bones in 1987 or 1988.  The Veteran reported to the examiner that the first time he sought treatment for his knees was in 1969.  The examiner indicated that the Veteran had arthroscopic surgery on his right knee in August 2004 and his left knee in August 2005.  With regard to the Veteran's bilateral hips, he reported seeking treatment in 1967 or 1968 after service.  The examiner diagnosed degenerative joint disease of both hips, and both knees, and found that he could not provide any nexus opinion without resort to mere speculation, based on the fact that there was no documentation of ongoing problems and no documentation of problems in service.  

An August 2008 VA examination report shows that the Veteran was diagnosed degenerative joint disease of the spine, knees and hips.  The examiner opined that the Veteran's current degenerative joint disease of the hips, knees and lumbar spine was less likely as not caused by or a result of service, because there was no documentation in the service treatment records of any knee, hip or spine problem.  The separation history and examination was completely normal concerning joint or spine problems, and there was no evidence of ongoing problems from 1966 to 1987 when he had injuries documented in the motor vehicle accident.

A September 2010 VA examination report shows that the Veteran complained of pain in his lumbar spine, knee and hips, which he attributed to a hard landing while in the military.  The examiner noted that he was seen at that time and apparently no fractures were found, and he returned to active duty.  He indicated that he had been symptomatic since that time.  He reported that he had been in a motor vehicle accident in September 1987, in which he sustained a fracture involving his left forearm.  He indicated that he had no other injuries from that accident.  The examiner noted that there was no documentation from the Veteran's time on active duty describing his accident nor subsequent treatment for injury regarding a parachute landing.  The examiner opined that, at the time of the examination, within reasonable medical certainty, i.e., more likely than not, the examiner could not find any evidence that his present physical complaints were related to a parachute injury that occurred while he was on active duty in the military.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has current diagnoses of degenerative joint disease of the lumbar spine, bilateral knees and bilateral hips, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes these disorders to service.  

The Board initially notes that there is no medical evidence which shows that the Veteran sustained injuries to his back, bilateral knees or his bilateral hips in service.  While the Veteran's service treatment records do show reports of two jump accidents, in which the Veteran injured his ankle and shoulder, they are void of any reports of injuries to his back, bilateral hips and bilateral knees.  In addition, there is no competent medical evidence of a nexus between service and his current back, bilateral hip and bilateral knee disabilities.  The Veteran's examiners who were asked to provide opinions as to whether the Veteran's back, bilateral hip and bilateral knee disorders were related to service did not link his current disorders to his parachute accidents in service.  At most, a VA examiner in December 2003, when describing the Veteran's orthopedic disorder, indicated "possible military exposure."  However, the Court has held that such statements indicate a possibility, but not a probability, of a nexus.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of in-service causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not" and was deemed speculative).  As such, the Board finds that there is no medical evidence of a nexus between his time on active duty and his back, bilateral knee and bilateral hip disorders.  Boyer.

The Veteran reported that he injured his back, bilateral hips and bilateral knees in service, and that he has had pain in these areas since service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back, bilateral hip and bilateral knee pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of back, bilateral hip and bilateral knee pain since service are not credible, for the following reasons.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of back, bilateral hip or bilateral knee disorders.  In fact, the Veteran never reported any symptoms with his back, hips or knees from a bad landing from a parachute jump, even though he was seen on two occasions for injuries to his shoulder and his left ankle sustained in parachute jumps.  On his separation Report of Medical History, the Veteran indicated that he did not have any bone, joint or other deformity, no trick or locked knee, and no arthritis or rheumatism.  There were no reports of back, bilateral hip or bilateral knee issues.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board notes that the Veteran has indicated that he was on crutches when he was discharged from service; however, there is no medical evidence to support this contention.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  Service treatment records show that the Veteran was provided with crutches as a result of his left ankle injury from a parachute jump, but there is no evidence that this was due to a back, bilateral hip or bilateral knee injury.  As such, this evidence is not assessed with a great deal of probative value in determining whether the Veteran had these injuries when he left service.  

In addition, at his hearings, the Veteran indicated that he did not remember the names of the private physicians who treated him for his back, bilateral hip and bilateral knee injuries following service.  While the Veteran indicated at his Viedoconference hearing that he sought treatment within a year after leaving service, he was not even sure whether this treatment took place in Indiana or Michigan.  The Veteran reiterated several times in both of his hearings that he left service over 40 years ago, and it was difficult to remember the circumstances of his post-service treatment.  The Board considers these statements to be against a finding of credibility with regard to the Veteran's reports of back, bilateral knee and bilateral hip pain since service.  

The Board notes that the Veteran also reiterated that his motor vehicle accident did not have anything to do with his current disorders.  He has also reported that he injured his left arm only, in this motor vehicle accident.  However, the medical evidence of record shows that the Veteran injured his left hip in this accident.  This evidence is considered against a finding of credibility in his statements. 

Private medical records showing treatment from 1987 through 1993 are part of the claims file.  The Veteran did not indicate in any of these records that he had back, bilateral hip or bilateral knee disorders related to service, even though he was treated for various medical conditions, including the right hip injury he sustained in the 1987 motor vehicle accident.

For these reasons, the Board concludes that the Veteran's statements with regard to the in-service onset of his back, bilateral hip and bilateral knee disorders and the continuation of it from his discharge are not credible. 

Finally, the Veteran's statements with regard to the in-service onset of his back, bilateral hip and bilateral knee disorders are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back, bilateral hip and bilateral knee disorders during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Board notes that the Veteran also submitted a lay statement from the wife of a private physician who treated him from 1975 to 1978, who indicated that she had worked in her husband's office and remembered the Veteran because he was in such "rough shape" for such a young man.  This woman also indicated that the Veteran was treated for multiple joint injuries including his knees, hips and all the way up to his neck.  However, this lay statement does not provide any probative evidence as to whether the Veteran's back, bilateral hip and bilateral knee disorders began during or are related to his active duty.  As such, this is not considered probative evidence in considering the Veteran's claim.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis in his back, bilateral hips and bilateral knees manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's back, bilateral hip and bilateral knee disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his pain, the Board accords their statements regarding the etiology of the appellant's back, bilateral hip and bilateral knee disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his back, bilateral hip and bilateral knee disorders and his military service.  In contrast, the August 2008 and September 2010 VA examiners took into consideration all the relevant facts and reviewed the entire claims file in providing these opinions.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the August 2008 and September 2010 VA examiners' opinions.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his back, bilateral hip and bilateral knee disorders are outweighed by the competent and probative August 2008 and September 2010 VA examiners' findings.  As such, the Board finds that service connection for back, bilateral hip and bilateral knee disorders is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for back, bilateral hip and bilateral knee disorders.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a back disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.


Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


